Appeal by the de*783fendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered April 17, 2008, convicting him of criminal possession of a weapon in the second degree (two counts) and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain statements made by the prosecutor during summation deprived him of a fair trial is without merit. Several of the prosecutor’s statements during summation were fair response to the summation and overall trial strategy of defense counsel and, accordingly, are within the latitude allowed to the People (see People v Barnes, 33 AD3d 811 [2006]; People v McHarris, 297 AD2d 824 [2002]). As to the remaining statements at issue, the jury is presumed to have followed the Court’s instructions to disregard such statements when making its determination (see People v Smart, 96 NY2d 793 [2001]). In any event, any errors were harmless (see People v Smart, 96 NY2d at 795; People v Crimmins, 36 NY2d 230, 241-242 [1975]). Skelos, J.P., Florio, Hall and Austin, JJ., concur.